DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Hattori et al. (US 2011/0236605 A1, “Hattori”), Chung (US 6,187,135 B1), and the evidence provided by Noel (US 3,642,943) and Advanced Chemistry Labs (Specific Classes of Compounds).
With respect to claims 1, 4, and 6-8,
Silver does not teach wherein cross-links between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers, nor wherein the substrate is a short fiber recycled paper.
Hattori teaches a pressure-sensitive adhesive composition, i.e. coating layer, comprising an acrylic copolymer (A) (corresponding to the plurality of first polymers), an acrylic copolymer (B), i.e. a plurality of second polymers that is a copolymer, and an isocyanate compound (C) wherein the polymers of acrylic copolymer (A) are crosslinked with each other due to the isocyanate compound (C) ([0039]). Thus, the crosslinking of polymers of acrylic copolymer (A) corresponds with the crosslink between two of the plurality of first polymers. Additionally, Hattori teaches such a coating provides excellent durability under high temperature and humidity conditions (Hattori, Abstract).
Silver and Hattori are analogous inventions in the field of coatings providing weather resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Silver to contain a cross-linking agent and a plurality of second polymers as taught by Hattori in order to provide a coating excellent in durability under high temperature and humidity conditions (Hattori, Abstract).
Silver in view of Hattori does not disclose wherein the substrate is a short fiber recycled paper.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Hattori and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Hattori to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28). While there is no explicit teaching regarding a cross-link existing between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers, given that Silver in view of Hattori and Chung teaches an identical structure with identical components, i.e. a coating made from a plurality of first and second polymers and a cross-linking agent, and a cellulose substrate made from cellulose fibers, then a cross-link would necessarily inherently be present between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers as claimed. Further, while there is no explicit disclosure from Silver in view of Hattori and Chung that the recyclable sheet having the cross-links is recyclable, given that Silver in view of Hattori and Chung discloses an identical sheet as that of the present invention, then it is clear it would necessarily inherently be recyclable.
With respect to claim 2, when plurality of first polymers is derived from monomers selected from butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof as taught by Silver ([0031]), it is a polyacrylic polymer.
With respect to claim 3, when the copolymer, i.e. plurality of first polymers, is derived from monomers such as styrene as taught by Silver ([0031]), it is a polystyrene polymer.
With respect to claim 5, Silver teaches that the copolymer, i.e. plurality of first polymers, is derived from monomers selected from styrene, butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof ([0031]). Thus, when the copolymer, i.e. plurality of first polymers, is made of a mixture of the monomers listed above, it comprises at least one polyacrylic polymer and at least one polystyrene polymer.
With respect to claim 9, Silver teaches the copolymer, i.e. plurality of first polymers, may be made of monomers such as butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof (Silver, [0031]), corresponding to a polyacrylic polymer. Hattori teaches the acrylic polymer (B), i.e. plurality of second polymers, may be made of the same components and other monomers as the acrylic copolymer (A) (Hattori, [0054]); these components and other monomers include a variety of acrylic monomers, such as n-butyl acrylate (Hattori, [0042]) and styrene (Hattori, [0053]). Thus, the second polymer is a styrene acrylic copolymer when it is made using styrene and n-butyl acrylate monomers.
With respect to claim 10, 
With respect to claim 11, Silver teaches the moisture content of the layer is 5% by weight ([0035]).
With respect to claim 12, Silver teaches the amount of the copolymer or mixture of copolymers in the coating layer ranges from about 30% to about 63% ([0035]).
With respect to claim 13, Silver teaches the sheet contains barium sulfate ([0037]).
With respect to claim 14, Silver teaches the coating layer contains a wax comprising a paraffin wax, a polypropylene-wax mixture, a polyethylene-wax mixture, carnauba wax, microcrystalline wax, montan wax, a Fisher-Tropsch wax, beeswax, or a mixture thereof ([0036]).
With respect to claim 15, given that Silver in view of Hattori and Chung teaches a crosslinking molecule made of isocyanates such as hexamethylene diisocyanate (Hattori [0085]) that crosslinks the monomers of the acrylic resin (A) (Hattori [0039]), a crosslink having structure (I) is present. As evidenced by Noel, the reaction product between an acrylic monomer and an isocyanate results in the structure shown below (Noel, Col. 3, lines 60-65). R2 may be hydrogen or methyl; R3 is an alkylene chain containing from 2 to 4 carbon atoms with the sum of carbon atoms in R2 and R-3 being at least 3; and R4 is a divalent organo radical (Noel Col. 3, lines 68-75 and Col. 4, lines 1-3). As evidenced by Advanced Chemistry Labs, divalent radicals include methylene molecules (see Specific Classes of Compounds, page 2, section R-5.8.1.2); thus, hexamethylene diisocyanate is a divalent organic molecule.
[AltContent: textbox (L1)]Therefore, the resulting crosslinked product has structure (I), where L1 is alkylene, m is 2, Q is O, and Z is part of the acrylic copolymer, i.e. the plurality of first polymers. While there is no explicit disclosure of Z being one of the plurality of cellulose fibers for at least one occurrence, given that Silver in view of Hattori and Chung discloses an identical sheet made from identical components and identical crosslinkers as that presently claimed, then it is clear that Z would necessarily inherently be one of the plurality of cellulose fibers for at least one occurrence.
With respect to claim 21, Silver teaches a method of making weatherproof sheets, where a sheet comprising the steps of: (1) providing a substantially planar cellulosic substrate; (2) impregnantly applying, i.e. contacting, to at least one side of the substrate, as a coating, an aqueous composition comprising a copolymer or mixture of copolymers derived from at least one styrene or styrenic monomer and at least one acrylic polymer ([0051]). The copolymer or mixture of copolymers corresponds to the plurality of first polymers as presently claimed, which Applicant states may be a copolymer (see instant specification page 32, lines 11-13).
Silver does not teach wherein the composition comprising a plurality of first polymers contains a cross-linking agent, nor wherein the product formed has cross-links between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers, nor wherein the substrate is short fiber recycled paper.
Hattori teaches a composition comprising an acrylic copolymer (A), i.e. a plurality of first polymers, and an isocyanate compound (C), which is a crosslinking compound ([0039]). Hattori further teaches the polymers of acrylic copolymer (A) are crosslinked by the isocyanate compound (C) ([0039]), corresponding to a crosslink between two of the plurality of first polymers. Hattori further teaches such a coating provides excellent durability under high temperature and humidity conditions (Abstract).
Silver and Hattori are analogous inventions in the field of coatings providing weather resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of contacting the substrate with a composition taught by Silver to be the composition comprising an acrylic copolymer and isocyanate crosslinking agent as taught by Hattori in order to provide a composition excellent in durability under high temperature and humidity conditions (Hattori, Abstract).
Silver in view of Hattori does not disclose wherein the substrate is made from short fiber recycled paper.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Hattori and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Hattori to 
With respect to claim 22, Hattori teaches the isocyanate compound (C) includes hexamethylene diisocyanate ([0085]). As evidenced by Advanced Chemistry Labs (see Specific Classes of Compounds, page 2, section R-5.8.1.2), hexamethylene diisocyanate is a divalent, i.e. multi-valent, organic molecule. Thus, the hexamethylene diisocyanate corresponds to structure (I’) wherein L1 is a multi-valent linker comprising alkylene and m is 2.
[AltContent: textbox (L1)]With respect to claim 23, given that Hattori teaches the isocyanate compound (C) includes hexamethylene diisocyanate ([0085]) and the acrylic copolymer (A) is made of monomers such as n-, i- and t-butyl acrylate, 2-ethylhexyl acrylate ([0042]), and acrylic acid ([0045]), and the polymers of acrylic copolymer (A) are crosslinked due to the isocyanate compound (C), then it is clear the structure would be identical to (I’’), wherein L1 is hexamethylene, Q is O, Z is a monomer of the acrylic copolymer (A), i.e. the plurality of first polymers, and m is 2. This is further evidenced by Noel, which demonstrates the reaction product between an acrylic monomer and an isocyanate results in the structure shown below (Noel, Col. 3, lines 60-65). R2 may be hydrogen or methyl; R3 is an alkylene chain containing from 2 to 4 carbon atoms with the sum of carbon atoms in R2 and R3 being at least 3; and R4 is a divalent organo radical (Noel Col. 3, lines 68-75 and Col. 4, lines 1-3). As evidenced by Advanced Chemistry Labs, divalent radicals include methylene molecules (see Specific Classes of Compounds, page 2, section R-5.8.1.2); thus, hexamethylene diisocyanate is a divalent organic molecule. While there is no explicit disclosure from Silver in view of Hattori and Chung that Z is one of the plurality of cellulose fibers for at least one occurrence, given that Silver in view of Hattori and Chung discloses an identical sheet made from identical materials and crosslinkers as that of the present invention, then it is clear that Z would necessarily inherently be one of the plurality of cellulose fibers for at least one occurrence. 
With respect to claim 24, given that Silver in view of Hattori and Chung and the evidence provided by Noel and Advanced Chemistry Labs teaches an identical structure made of identical compounds as that presently claimed, it would necessarily inherently have a wet strength greater than 100 newtons.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Servante et al. (U.S. Patent Application Publication 2011/0236611 A1, hereinafter “Servante”).
With respect to claims 16-20, Servante teaches a coating for paper (Abstract, [0014]), which includes mixtures of polymers including an acrylic polymer such as polyacrylic acid ([0030-0031]), i.e. a plurality of first polymers comprising at least one polyacrylic polymer, a surfactant (Table 3), and a carbodiimide crosslinker ([0020]), including those known under the tradename Carbodilite E-03A (Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”). Servante further teaches the crosslinker binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the polyacrylic polymer. While there is no explicit teaching regarding the structure of the crosslinking agent Carbodilite E-03A, given that it is a carbodiimide, it would have the structure (IV’) presently claimed. Further, given that it is identical to that mentioned by Applicant as a carbodiimide crosslinking agent, then it would necessarily inherently have at least one of the structures presently claimed, and thus the limitations regarding L1, m, and R are satisfied. Lastly, given that the carbodiimide is made of non-metallic elements, and the polyacrylic acid, which corresponds to the plurality of first polymers, is also made of 1 would be covalently bound to the plurality of first polymers as presently claimed. In light of the overlap between the claimed composition and that taught by Servante, it would have been obvious to one of ordinary skill in the art to use a composition a composition that is taught by Servante and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding the cross-linking agent having a crosslinking density between 0 and 3, while there is no explicit disclosure from Servante of the crosslinking density of the cross-linking agent, Servante discloses the crosslinking agent improves the hardness and water resistance of the layer and finished product ([0048]) and results in effective printability ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the crosslinking density of the cross-linking agent, including over values presently claimed, in order to provide a composition with desired hardness, water resistance, and printability (Servante, [0020] and [0048]).
Claims 1-8, 10-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Servante et al. (US 2011/0236611 A1, “Servante”) and Chung (US 6,187,135 B1).
With respect to claims 1, 4, and 6-8, Silver teaches a weatherproof sheet comprising a cellulosic substrate which comprises cellulosic fibers ([0031-0032]). Silver further teaches that the cellulosic substrate is substantially planar and impregnantly covered on at least one side with a copolymer or mixture of copolymers, i.e. first polymer, derived from monomers selected from styrene, butyl acrylate, 2-ethylhexyl 
Silver does not teach wherein cross-links between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers, nor wherein the substrate is a short fiber recycled paper.
Servante teaches a coating for paper (Abstract, [0014]), which includes mixtures of polymers including an acrylic polymer such as polyacrylic acid ([0030-0031]), styrene butadiene/maleic anhydride copolymers, and mixtures thereof ([0029]), i.e. a plurality of second polymers which may be a copolymer, and a carbodiimide crosslinker ([0020]), including those known under the tradename Carbodilite E-03A (Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”). Servante further teaches the crosslinker binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the plurality of second polymers. Servante teaches the crosslinker provides the film with water-resistance without excessive hardening while also resulting in effective printability ([0019-0020]).
Silver and Servante are analogous inventions in the field of coatings for paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Silver to contain the carbodiimide crosslinking agent as taught by Servante in order to provide a film with 
Silver in view of Servante does not disclose wherein the substrate is a short fiber recycled paper.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Servante and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Servante to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28). Regarding the crosslinking, while there is no explicit teaching regarding cross-links between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers, given that Silver in view of Servante and Chung teaches an identical structure with an identical crosslinking agent (Servante’s carbodiimide being Carbodilite E-03A, which is identical to that mentioned in the instant specification – see page 27, “CARBODILITE™ E-03A), then there would necessarily inherently be cross-links between two of the plurality of cellulose fivers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers present as claimed. While there is no explicit disclosure from Silver in view of 
With respect to claim 2, when the plurality of first polymers is derived from monomers selected from butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof as taught by Silver ([0031]), it is a polyacrylic polymer.
With respect to claim 3, when the copolymer, i.e. plurality of first polymers, is derived from monomers such as styrene as taught by Silver ([0031]), it is a polystyrene polymer.
With respect to claim 5, Silver teaches that the copolymer, i.e. plurality of first polymers, is derived from monomers selected from styrene, butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof ([0031]). Thus, when the copolymer, i.e. plurality of first polymers, is made of a mixture of the monomers listed above, it comprises at least one polyacrylic polymer and at least one polystyrene polymer.
With respect to claim 10, Silver teaches the weight of the coating layer, i.e. density of the coating layer, ranges from 5.6 grams per square meter to 8.5 grams per square meter of the cellulosic substrate area covered ([0035]).
With respect to claim 11, Silver teaches the moisture content of the layer is 5% by weight ([0035]).
With respect to claim 12, Silver teaches the amount of the copolymer or mixture of copolymers in the coating layer ranges from about 30% to about 63% ([0035]).
With respect to claim 13, 
With respect to claim 14, Silver teaches the coating layer contains a wax comprising a paraffin wax, a polypropylene-wax mixture, a polyethylene-wax mixture, carnauba wax, microcrystalline wax, montan wax, a Fisher-Tropsch wax, beeswax, or a mixture thereof ([0036]).
With respect to claim 15, given that Silver in view of Servante and Chung teaches a crosslinking molecule made of a carbodiimide that binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the plurality of second polymers, then cross-links having structure (IV) are present. While there is no explicit teaching regarding the structure of the crosslinker of Servante, given that it is identical to that of the present invention, i.e. Carbodilite E-03A (Servante, Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”), then the structural elements L1, m, Q, R, and Z would necessarily inherently be present in at least one of the combinations as claimed.
With respect to claim 21, 
Silver does not teach wherein the composition comprising a plurality of first polymers contains a cross-linking agent, nor wherein the product formed has cross-links between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers.
Servante teaches a coating (which is made from a composition) for paper (Abstract, [0014]), which includes an acrylic polymer, such as polyacrylic acid ([0030-0031]), i.e. a plurality of first polymers, and a carbodiimide crosslinker ([0020]), including those known under the tradename Carbodilite E-03A (Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”). Servante further teaches the crosslinker binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the plurality of first polymers. Servante teaches the crosslinker provides the film with water-resistance without excessive hardening while also resulting in effective printability ([0019-0020]).
Silver and Servante are analogous inventions in the field of coatings for paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of contacting the substrate with a composition taught by Silver to be the composition comprising an acrylic polymer and carbodiimide crosslinker as taught by Servante in order to provide a coating with water-resistance without excessive hardening while also resulting in effective printability ([0019-0020]).
Silver in view of Servante does not disclose wherein the substrate is a short fiber recycled paper.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Servante and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Servante to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28). While there is no explicit disclosure from Silver in view of Servante and Chung that the substrate, after forming the cross-links, is recyclable, given that Silver in view of Servante and Chung discloses an identical sheet as that of the present invention, then it is clear the substrate would necessarily inherently be recyclable after forming the cross-links. Further, while there is no explicit teaching regarding the presence and formation of cross-links between two of the plurality of cellulose fibers and at least: one of the plurality of cellulose fibers and one of the plurality of first polymers; or two of the plurality of first polymers, given that Silver in view of Servante and Chung teaches an identical method, resulting in an identical structure, using identical components, i.e. acrylic copolymer and a crosslinking agent as a coating for a short fiber recycled cellulosic substrate, then there would necessarily inherently be cross-links formed and present between two of the plurality of cellulose fibers and at least: one of 
With respect to claim 22, given that Silver in view of Servante and Chung teaches a carbodiimide crosslinking agent, i.e. Carbodilite E-03A (Servante [0020] and Table 3) that is identical to that of the present invention (see instant specification, page 27, “CARBODILITE--™ E-03A”), then the crosslinking agent has the structure (IV’) as presently claimed. Further, while there is no explicit teaching regarding the structure L1, R, and m, given that the crosslinking agent is identical as that of the present invention, then it would necessarily inherently have at least one of the structures for L1, R, and m as presently claimed.
With respect to claim 23, given that Silver in view of Servante and Chung teaches a carbodiimide crosslinking agent, i.e. Carbodilite E-03A (Servante [0020] and Table 3) that is identical to that of the present invention (see instant specification, page 27, “CARBODILITE--™ E-03A”), then the contacting would have the structure (IV’) as presently claimed. While there is no explicit teaching regarding the values of L1, R, Q, Z, and m, given that Silver in view of Servante and Chung teaches an identical structure with identical components and crosslinker as that of the present invention, then there would necessarily inherently be at least one combination claimed present, and thus the claim is satisfied.
With respect to claim 24, given that Silver in view of Servante and Chung teaches an identical structure made of identical compounds as that presently claimed, it would necessarily inherently have a wet strength greater than 100 newtons.

Response to Arguments
Due to the amendments of claims 1, 21, and 24, the claim objection of claims 1, 21, and 24 are withdrawn.
Due to the amendments of claims 15 and 23, the 35 U.S.C. 112(b) rejections are withdrawn.
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-15 and 21-24 over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Hattori et al. (US 2011/0236605 A1, “Hattori”) and the evidence provided by Noel (US 3,642,943) and Advanced Chemistry Labs (Specific Classes of Compounds), Applicant argues Silver in view of Hattori and the evidence provided by Noel and Advanced Chemistry Labs does not disclose a substrate made from short fiber recycled paper and that the recyclable sheet having the cross-links is recyclable. The examiner acknowledges that Silver in view of Hattori and the evidence provided by Noel and Advanced Chemistry Labs does not disclose this. However, Chung (US 6,187,135 B1) teaches short fibers contribute to the strength properties of recycled paper by improving the tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Hattori and the evidence provided by Noel and Advanced Chemistry Labs to be made from short fiber recycled paper as taught by Chung in order to provide a substrate having improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28). As a result of the combination, the 
Applicant additionally argues that Hattori teaches the crosslinks are only in the pressure-sensitive layer and provides no teaching or suggest that would motivate one of ordinary skill in the art to crosslink the components of Silver to improve the wet strength of a short fiber recycled paper. While the examiner acknowledges this, Hattori was not used to teach in the coating, but was used to teach in a cross-linking agent and a plurality of second polymers in order to provide a coating excellent in durability under high temperature and humidity conditions (Hattori, Abstract). Since Silver discloses that the cellulosic substrate is substantially planar and impregnantly covered on at least one side with a copolymer or mixture of copolymers ([0031]) – which as a result of the combination of Silver in view of Hattori and Chung are identical to that presently claimed – then the crosslinks would be formed in the substrate layer since the coating penetrates into the substrate. Further, it is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant's motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Additionally, the fact that applicant has recognized another advantage which would flow naturally from following .
Claims 1-15 and 21-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Hattori, Chung, and the evidence provided by Noel and Advanced Chemistry Labs.
Regarding the 35 U.S.C. 103 rejections of claims 16-20 over Servante et al. (US 2011/0236611 A1, “Servante”), Applicant argues Servante does not disclose a crosslinking density of the cross-linking agent being 0 to 3. The examiner acknowledges there is no disclosure from Servante of the crosslinking density of the cross-linking agent; however, Servante discloses the cross-linking agent improves the hardness and water resistance of the layer and finished product ([0048]) and results in effective printability ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the crosslinking density of the cross-linking agent, including over values presently claimed, in order to provide a composition with desired hardness, water resistance, and printability (Servante, [0020] and [0048]).
Claims 16-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Servante.
Regarding the 35 U.S.C. 103 rejections of claims 1-8, 10-15, and 21-24 over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Servante et al. (US 2011/0236611 A1, “Servante”), Applicant argues Silver in view of Servante does not disclose the substrate is a short fiber recycled paper, nor wherein the recyclable sheet 
Applicant additionally argues Servante does not disclose nor suggest forming crosslinks in the paper, i.e. substrate. However, Servante was not used to teach in the coating, but instead was used to teach in the carbodiimide crosslinking agent in order to provide a film with water-resistance without excessive hardening while also resulting in effective printability ([0019-0020]). Since Silver discloses the cellulosic substrate is substantially planar and impregnantly covered on at least one side with a copolymer or mixture of copolymers ([0031]) – which as a result of the combination of Silver in view of Servante and Chung are identical to that presently claimed – then the crosslinks would be formed in the substrate layer since the coating penetrates into the substrate.
Claims 1-8, 10-15, and 21-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Servante and Chung.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787